Exhibit 10.1

Apache Corporation 401(k) Savings Plan

Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). In section 10.4 of the Plan, Apache reserved the right to
amend the Plan from time to time. Apache hereby exercises that right by adding
the following paragraphs to the end of the “Sales” section of Appendix C,
effective as of the closing date of the transaction described in the “Purchase
and Sale Agreement by and among Apache Corporation, Apache Shelf, Inc., and
Apache Deepwater LLC, and Fieldwood Energy, LLC and GOM Shelf LLC” that was
entered into on July 18, 2013.

The following three paragraphs apply to any Employee who transfers to Fieldwood
Energy, LLC (“Fieldwood”) or to any business while it is treated as a single
employer with Fieldwood pursuant to Code §414(b), §414(c), §414(m), or §414(o)
(collectively, the “Fieldwood Group”), and whose transfer occurs within one year
following the closing of the transaction described in the “Purchase and Sale
Agreement by and among Apache Corporation, Apache Shelf, Inc., and Apache
Deepwater LLC, and Fieldwood Energy, LLC and GOM Shelf LLC” (the “PSA”) that was
entered into on July 18, 2013 (a “Transferred Employee”).

Vesting. Notwithstanding subsection 5.3(a), for vesting purposes, a Period of
Service for a Transferred Employee shall include such Transferred Employee’s
service with the Fieldwood Group until termination of employment with the
Fieldwood Group. Notwithstanding subsection 5.4(b), the earliest date a
forfeiture may occur is the date of the Employee’s termination of employment
with the Fieldwood Group.

Distributions. A Transferred Employee may take a distribution of the entire
distributable amount at any time after his Termination from Service Date from
the Company. The distributable amount, as determined under section 6.3, only
includes vested benefits. If the Transferred Employee takes a distribution and
then accrues additional vested amounts, such Transferred Employee may take
additional distribution(s) of such additional vested amounts, each of which
shall be equal to the entire distributable amount at the time of the
distribution. Notwithstanding subsection 6.6(c), the Plan will not cash out a
small Account until the Transferred Employee becomes fully vested or, if
earlier, such Transferred Employee terminates employment with the Fieldwood
Group.

Loans. A Transferred Employee may roll over any outstanding loan from the Plan
to a qualified plan sponsored by any member of the Fieldwood Group that agrees
to accept such a rollover, as long as the rollover is initiated by the last day
of the calendar quarter following the calendar quarter in which the Transferred
Employee’s Effective Date (as defined in Section 8.3(b) of Exhibit F to the PSA)
occurs. Any loan not rolled over by such date shall be subject to the default
rules in section 7.6. Notwithstanding Article VI, a Transferred Employee may
roll over a loan under this paragraph without taking any other distribution from
the Plan.

EXECUTED this 25th day of October, 2013.

 

APACHE CORPORATION

By:

 

/s/ Margery M. Harris

 

Margery M. Harris

 

Executive Vice President, Human Resources

 

Page 1 of 1